

SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated January 4, 2008, made by DOCUMENT SECURITY SYSTEMS,
INC. (the “Borrower”), in favor of FAGENSON & CO., INC. (“Agent”).
 
WITNESSETH:
 
WHEREAS, the Agent and the Borrower are parties to a Credit Agreement, dated as
of the date hereof (such agreement, as amended, restated or otherwise modified
from time to time, being hereinafter referred to as the “Credit Agreement”);
 
WHEREAS, pursuant to the Credit Agreement, the Agent has agreed to make certain
term loans (each a “Loan” and collectively, the “Loans”) on behalf of the
Lenders (as defined in the Credit Agreement) to the Borrower in an aggregate
principal amount at any one time outstanding not to exceed the Maximum Revolving
Commitment (as defined in the Credit Agreement);  
 
WHEREAS, it is a condition precedent to the Agent making any Loan to the
Borrower pursuant to the Credit Agreement, that the Borrower shall have executed
and delivered to the Agent a security agreement providing for the grant to Agent
for the benefit of the Lenders of a security interest in all of the stock of the
Company’s wholly owned subsidiary Plastic Printing Professionals, Inc.;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Agent to make and maintain the Loans pursuant to the
Credit Agreement, the Company hereby jointly and severally agrees with the Agent
as follows:
 
SECTION 1. Definitions.
 
(a) Reference is hereby made to the Credit Agreement for a statement of the
terms thereof. All terms used in this Agreement and the recitals hereto which
are defined in the Credit Agreement or in Article 9 of the Uniform Commercial
Code (the “Code”) as in effect from time to time in the State of New York and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein; provided that terms used herein which are defined in the Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Agent may otherwise determine.
 
(b) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 

--------------------------------------------------------------------------------


SECTION 2. Grant of Security Interest . As collateral security for all of the
Obligations (as defined in Section 3 hereof), the Company hereby pledges and
assigns to the Agent for the benefit of the Lenders, and grants to the Agent for
the benefit of the Lenders, a continuing security interest in all of the stock
of its wholly owned subsidiary Plastic Printing Professionals, Inc., whether now
outstanding or issued at a future date (the “Collateral”).
 
SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):
 
(a) the prompt payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Credit Agreement and the
other Loan Documents, including, without limitation, (i) principal of and
interest on the Loans (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Company, whether or
not the payment of such interest is unenforceable or is not allowable due to the
existence of such Insolvency Proceeding), and (ii) all fees, commissions,
expense reimbursements, indemnifications and all other amounts due or to become
due under any Loan Document; and
 
(b) the due performance and observance by the Company of all of its other
obligations from time to time existing in respect of the Loan Documents.
 
SECTION 4. Representations and Warranties. The Company represents and warrants
as follows:
 
(a) The Company (i) is a corporation duly organized, validly existing and in
good standing under the laws of the state or jurisdiction of its organization,
(ii) has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to be executed and delivered by it
pursuant hereto and to consummate the transactions contemplated hereby and
thereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary.
 
(b) The execution, delivery and performance by the Company of this Agreement and
each other Loan Document to which the Company is a party or will be a party (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, or any applicable law or any contractual
restriction binding on or otherwise materially affecting the Company, (iii) do
not and will not result in or require the creation of any Lien upon or with
respect to any of its properties and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to it or
its operations or any of its properties.
 
(c) This Agreement is, and each other Loan Document to which the Company is or
will be a party, when executed and delivered pursuant hereto, will be, a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws.
 

--------------------------------------------------------------------------------


(d) The Company is and will be at all times the sole and exclusive owners of, or
otherwise have and will have adequate rights in, the Collateral free and clear
of any Lien except for (i) the Lien created by this Agreement and (ii) the
Permitted Liens. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording or
filing office except (A) such as may have been filed in favor of Agent relating
to this Agreement and (B) such as may have been filed to perfect or protect any
security interests or Liens permitted by the Credit Agreement.
 
(e) This Agreement creates in favor of Agent a legal, valid and enforceable
security interest in the Collateral, as security for the Obligations.
 
SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding and the Credit Agreement and the other Loan Documents
shall not have expired or terminated, unless Agent shall otherwise consent in
writing:
 
(a) Further Assurances. The Company will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that may be necessary or desirable or that Agent may
request in order to (i) perfect and protect the security interest purported to
be created hereby; (ii) enable Agent to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise effect the
purposes of this Agreement.
 
(b) Transfers and Other Liens.
 
(i) Except to the extent expressly permitted by the Credit Agreement, the
Company will not sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral.
 
(ii) Except to the extent expressly permitted by the Credit Agreement, the
Company will not create, suffer to exist or grant any Lien upon or with respect
to any Collateral.
 
SECTION 6. Additional Provisions Concerning the Collateral.
 
(a) The Company hereby (i) authorizes Agent to file, one or more financing or
continuation statements, and amendments thereto, relating to the Collateral and
(ii) ratifies such authorization to the extent that Agent has filed any such
financing or continuation statements, or amendments thereto, prior to the date
hereof. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.
 
(b) The Company hereby irrevocably appoints Agent as its attorney-in-fact and
proxy, with full authority in the place and stead of the Company and in the name
of the Company or otherwise, from time to time in Agent’s discretion, to take
any action and to execute any instrument which Agent may deem necessary or
advisable to accomplish the purposes of this Agreement (subject to the rights of
the Company under Section 5 hereof), including, without limitation, to execute
assignments, licenses and other documents to enforce the rights of Agent and the
Agent with respect to any Collateral. This power is coupled with an interest and
is irrevocable until all of the Obligations are indefeasibly paid in full after
the termination of the Credit Agreement and the other Loan Documents. 
 

--------------------------------------------------------------------------------


(c) The powers conferred on Agent hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
 
SECTION 7. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:
 
(a) Agent may exercise in respect of the Collateral, in addition to any other
rights and remedies provided for herein or otherwise available to it, all of the
rights and remedies of a secured party upon default under the Code (whether or
not the Code applies to the affected Collateral), and also may (i) take absolute
control of the Collateral, including, without limitation, transfer into Agent’s
name or into the name of its nominee or nominees (to the extent Agent has not
theretofore done so) and thereafter receive, for the benefit of Agent, all
payments made thereon, give all consents, waivers and ratifications in respect
thereof and otherwise act with respect thereto as though it were the outright
owner thereof, (ii) without notice except as specified below and without any
obligation to prepare or process the Collateral for sale, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as Agent may deem commercially
reasonable. all Cash Proceeds received by Agent in respect of any sale of or
collection from, or other realization upon, all or any part of the Collateral
may, in the discretion of Agent, be held by Agent as collateral for, and/or then
or at any time thereafter applied (after payment of any amounts payable to Agent
pursuant to Section 8 hereof) in whole or in part by Agent against, all or any
part of the Obligations in such order as Agent shall elect, consistent with the
provisions of the Credit Agreement and the Intercreditor Agreements. Any surplus
of such cash or Cash Proceeds held by Agent and remaining after the indefeasible
payment in full of all of the Obligations after the termination of the Credit
Agreement and the other Loan Documents shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
 
(b) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which Agent and the Agent are legally
entitled, the Company shall be liable for the deficiency, together with interest
thereon at the highest rate specified in any applicable Loan Document for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by Agent to
collect such deficiency.
 

--------------------------------------------------------------------------------


(c) The Company hereby acknowledges that if Agent complies with any applicable
state or federal law requirements in connection with a disposition of the
Collateral, such compliance will not adversely effect the commercial
reasonableness of any sale or other disposition of the Collateral.
 
SECTION 8. Indemnity and Expenses.
 
(a) The Company agrees to defend, protect, indemnify and hold Agent harmless
from and against any and all claims, damages, losses, liabilities, obligations,
penalties, fees, costs and expenses (including, without limitation, reasonable
legal fees, costs, expenses, and disbursements of Agent’s counsel) to the extent
that they arise out of or otherwise result from this Agreement (including,
without limitation, enforcement of this Agreement), except claims, losses or
liabilities resulting solely and directly from Agent’s gross negligence or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.
 
(b) The Company will upon demand pay to Agent the amount of any and all costs
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for Agent and of any experts and Agent (including, without
limitation, any collateral trustee which may act as agent of Agent), which Agent
may incur in connection with (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver or other modification
or termination of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral, (iii) the exercise or enforcement of any of the rights of Agent
hereunder, or (iv) the failure by the Company to perform or observe any of the
provisions hereof.
 
SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to the
Company or to Agent, to it at its address specified in the Credit Agreement; or
as to any such Person, at such other address as shall be designated by such
Person in a written notice to such other Person complying as to delivery with
the terms of this Section 9. All such notices and other communications shall be
effective (i) if mailed (by certified mail, postage prepaid and return receipt
requested), when received or three (3) Business Days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation is received, provided same is on a Business Day and, if not, on the
next Business Day; or (iii) if delivered, upon delivery, provided same is on a
Business Day and, if not, on the next Business Day.
 
SECTION 10. Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by the Company and Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by the Company
therefrom, shall be effective unless it is in writing and signed by Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
 
(b) No failure on the part of Agent to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of Agent or any Agent provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of Agent or any Agent under any
Loan Document against any party thereto are not conditional or contingent on any
attempt by such Person to exercise any of its rights under any other Loan
Document against such party or against any other Person, including but not
limited to, the Company.
 

--------------------------------------------------------------------------------


(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the later of (A) the
indefeasible payment in full of the Obligations and (B) the termination of the
Credit Agreement and the other Loan Documents and (ii) be binding on the Company
and all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of Agent and the Agent hereunder, to the benefit of Agent and the Agent
and their respective permitted successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
without notice to the Company, Agent and the Agent may assign or otherwise
transfer their rights and obligations under this Agreement and any other Loan
Document, to any other Person and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to Agent and the
Agent herein or otherwise. Upon any such assignment or transfer, all references
in this Agreement to Agent or any such Agent shall mean the assignee of Agent or
such Agent. None of the rights or obligations of the Company hereunder may be
assigned or otherwise transferred without the prior written consent of Agent,
and any such assignment or transfer shall be null and void.
 
(e) Upon the satisfaction in full of the Obligations and the termination of the
Credit Agreement and the other Loan Documents, (i) this Agreement and the
security interests created hereby shall terminate and all rights to the
Collateral shall revert to the Company and (ii) Agent will, upon the Company’s
request and at the Company’s expense, (A) return to the Company such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to the Company such
documents as the Company shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.
 
f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
 
g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF MONROE, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
COMPANY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS
IS DEEMED APPROPRIATE BY THE COURT.
 
h) THE COMPANY AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) AGENT
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.
 
(i) The Company irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the Company at its address provided herein, such
service to become effective 10 days after such mailing.
 
(j) Nothing contained herein shall affect the right of Agent to serve process in
any other manner permitted by law or commence legal proceedings or otherwise
proceed against the Company or any property of the Company in any other
jurisdiction.
 
(k) The Company irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.
 
(n) All of the obligations of the Company hereunder are joint and several. Agent
may, in its sole and absolute discretion, enforce the provisions hereof against
any of the Company and shall not be required to proceed against the Company or
seek payment from the Company. In addition, Agent may, in its sole and absolute
discretion, select the Collateral of any one or more of the Company for sale or
application to the Obligations, without regard to the ownership of such
Collateral, and shall not be required to make such selection ratably from the
Collateral owned by all of the Company. 
 
 

--------------------------------------------------------------------------------


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 

       
DOCUMENT SECURITY SYSTEMS, INC.
 
   
   
    By:   /s/ Patrick White  

--------------------------------------------------------------------------------

Name: Patrick White
Title: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

